Haskell, J.
A declaration in this case, substantially like the present one, has been adjudged bad on demurrer. Jackson v. Castle, 80 Maine, 119. It was there said: “Sliding in a street accompanied with boisterous conduct is not necessarily unlawful. Nor is if necessarily a public nuisance.” The additional averment that it was done contrary to the city ordinance and to the common nuisance of citizens there being does not cure the defect in the former declaration.
The obstruction of or use of a street, so as to unreasonably impede travel and render its use inconvenient or dangerous to the traveller, may become a common nuisance, and a person suffering special injury, without fault on his part, might recover damages. Holmes v. Corthell, 80 Maine, 81. The plaintiff here makes no such complaint. In short, he says the defendant’s sliding with boisterous demeanor, contrary to the city ordinance, Lightened his horses. lie does not say whether the ordinance prohibits sliding altogether hi the street, or only in a particular manner. “One doing a lawful act in a manner forbidden by law is not absolutely liable for an injury caused to a third party by the act; nor is the violation of law in doing it conclusive evidence of negligence.” Burbank v. Steam Mill Co., 75 Maine, 382; Gilmore v. Ross, 72 Maine, 194. The plaintiff does not aver that defendant’s negligence frightened his horses, nor that he was in the exercise of proper care himself.

Fxcepbions overruled.

Peters, C. J., Walton, Virgin, Llbjbey and Poster, JJ., concurred.